   17-22218-rdd          Doc 115    Filed 06/21/19     Entered 06/21/19 12:49:08            Main Document
                                                      Pg 1 of 2
                                                                                            Holly R. Holecek, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Partner
Moving Forward. Staying Ahead.®                                                            Phone: 516.826.6500 x225
                                                                                              hrh@lhmlawfirm.com

                                                              June 21, 2019
    BY ELECTRONIC MAIL
    Honorable Robert D. Drain
    United States Bankruptcy Court
    Southern District of New York
    300 Quarropas Street, Room 248
    White Plains, New York 10601-4140

                             In re RS Old Mill, LLC
                             Chapter 7
                             Case No.: 17-22218 (RDD)
                             RS Old Mill, LLC v. Suffern Partners LLC, et al.
                             Adv. Pro. No.: 19-08243 (RDD)

    Dear Judge Drain:

            We write on behalf of Marianne T. O’Toole, the Chapter 7 Trustee (“Trustee”) of the
    estate of RS Old Mill, LLC (“Debtor”) in connection with the following matters on the Court’s
    calendar for June 25, 2019:

                    i.    Suffern Partners LLC’s motion for nunc pro tunc approval of sale of Debtor’s
                          assets [Doc. No. 86], joinder of Bridgewater Capital Partners, et al. [Dkt. No.
                          89], Debtor’s objection [Dkt. No. 95], reply of Suffern Partners, LLC [Dkt.
                          No. 97], Declaration of Thomas C. Landrigan [Dkt. No. 111], and
                          Supplemental Submission of Suffern Partners LLC [Dkt. No. 112];
                  ii.     Suffern Partners LLC’s motion to dismiss the adversary proceeding [Adv. Pro.
                          Dkt. No. 8], Debtor’s omnibus objection [Adv. Pro. Dkt. No. 25], and reply of
                          Suffern Partners LLC [Adv. Pro. Dkt. No. 26];
                  iii.    CPIF Lending, LLC’s motion to dismiss the adversary proceeding [Adv. Pro.
                          Dkt. No. 13], Debtor’s omnibus objection [Adv. Pro. Dkt. No. 25], and reply
                          of CPIF Lending, LLC [Adv. Pro. Dkt. No. 30];
                  iv.     David Fleischmann’s motion to dismiss the adversary proceeding [Adv. Pro.
                          Dkt. No. 27]; and
                   v.     Thomas Landrigan’s motion to dismiss the adversary proceeding [Adv. Pro.
                          Dkt. No. 29].

            As the Court is aware, the Debtor’s case was recently converted to one under Chapter 7
    of the Bankruptcy Code and the Trustee was appointed two weeks ago. The Trustee, with the
    assistance of her counsel, has been working diligently since her appointment to, among other
    things, familiarize herself with the case, confer with interested parties, review and analyze the
    issues raised by the interested parties, and to conduct discovery in connection therewith. At this
    juncture, there has been insufficient time for the Trustee to complete a meaningful analysis.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
17-22218-rdd     Doc 115      Filed 06/21/19     Entered 06/21/19 12:49:08             Main Document
                                                Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

June 21, 2019
Page 2

Moreover, the pleadings filed on June 19, 2019 raise any number of issues that go to the
fundamental nature of the disputes among the parties in this case. See Dkt. Nos. 111, 112.

         Due to the multiple and significant issues raised in the pleadings, coupled with the
Trustee’s recent appointment, we write to respectfully request that all matters scheduled for June
25, 2019 be adjourned to a date in mid-July that is convenient for the Court. In the alternative,
the Trustee respectfully requests that the Court schedule an emergency teleconference with the
parties.

       Thank you for your consideration.
                                                         Respectfully submitted,

                                                         s/ Holly R. Holecek
                                                         Holly R. Holecek
HRH/bhs
cc (by email): Gilbert Backenroth, Esq.
               Stephen J. Grable, Esq.
               Steven R. Acquino, Esq.
               Rosemarie E. Matera, Esq.
               Joseph L. Francoeur, Esq.
               Tina C. Ma, Esq.
               Mark K. Anesh, Esq.
               David K. Fiveson, Esq.
               Michael Jason Barrier, Esq.
               Douglas J. Pick, Esq.
               Kevin Nash, Esq.
               Greg Zipes, Esq.
               Marianne T. O’Toole, as Trustee




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
